DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of JP 2018-063888 filed March 29, 2018 as required by 37 CFR 1.55. Receipt is also acknowledged on a copy of the WIPO publication of PCT/JP 2018/011869 filed March 20, 2019.
Response to Restriction Election
Applicant’s election of Group I and Species IA, claims 1-3, in the reply filed on October 11, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventive group or species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by Inaguma (US 2010/0108501).
Regarding claims 1 and 2, Inaguma teaches Example 3, a Mo-based ingot composed of Mo:W of 80:20 percent by mass ([0109]) that is 300 mm width x 400 mm length x 100 mm thickness with a relative density of 99.9% ([0111]). 
Applicant’s specification recites in [0021] that “When the Mo material has a polygonal shape, the diameter of an imaginary circle having a maximum area inside the polygonal shape is defined as the diameter of the Mo material.” The 300 mm width x 400 mm length x 100 mm thickness shape of Inaguma ([0111]) is a rectangular prism with rectangular (i.e. polygonal) faces. The largest imaginary circle on a face with dimensions of 300 mm x 100 mm has a diameter of 100 mm and a length of 400 mm. The largest imaginary circle on a face with dimensions of 400 mm x 100 mm has a diameter of 100 mm and a length of 300 mm.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Inaguma (US 2010/0108501) as applied to claim 1 above, and further in view of Yancao (CN 101259584 machine translation).
Regarding claim 3, Inaguma is silent to the molybdenum material of Example 3 containing 99.9% by mass or more of molybdenum. 

Yancao teaches a high-density molybdenum material ([0002]) manufactured with molybdenum powder with a purity of greater than 3N ([0009], [0012], [0015]) of 99.95% ([0019], [0024], [0027], [0030]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the example of Inaguma to use pure Mo powder with a purity of greater than 3N of 99.95% because Inaguma teaches using pure Mo powder (Inaguma [0066], [0157]), Mo has good stability and corrosion resistance at room temperature and has excellent high-temperature strength and good electrical conductivity and thermal expansion properties so that it can be used as heat-resistant structural parts (Yancao [0004]), and the purity reduces internal defects (Yancao [0006], [0019]) where impurities introduce defects into pure Mo that decrease useful life of the material. 
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yancao (CN 101259584 machine translation).
Regarding claim 1, Yancao teaches a high-density molybdenum tube ([0002], [0006]) with a density of 9.8 to 10.2 g/cm3 ([0013], [0017]) with a wide processing size range of an outer diameter of 20 to 300 mm, an inner diameter of 10 to 290 mm, and a tube length of 50 to 3000 mm (i.e. a length of 250 mm or more) ([0019]). Mo has a density of 10.22 g/cm3. A density of 9.8 to 10.2 g/cm2 is a relative density of 95.9 to 99.8% (i.e. (9.8/10.22)*100 to (10.2/10.22)*100). 
Applicant’s specification recites in [0021] that “When the Mo material has a polygonal shape, the diameter of an imaginary circle having a maximum area inside the polygonal shape is defined as the diameter of the Mo material.” For a tube shape, the imaginary circle is on the edge of the tube such that the diameter of the circle is the thickness of the tube. Yancao teaches an outer diameter of 20 to 300 mm and an inner diameter of 10 to 290 mm ([0019]), which results in a wall thickness (i.e. diameter of an imaginary circle) of 10 to 290 mm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 3, Yancao teaches a molybdenum tube made of high purity Mo with a Mo content purity of greater than 3N ([0012], [0015]) and of greater than 99.95% ([0019], [0024], [0027], [0030]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). 
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 103320756 machine translation).
Regarding claims 1 and 2, Wang teaches a method for preparing a high-purity, high-density, large-size molybdenum alloy target (abstract, [0026]) with a density of more than 99.0% ([0009], [0026], [0042]) manufactured by packing the shaped blanks of 25 pieces ([0039]) into a sheath with a charging size of 1503 mm x 1003 mm x 101 mm ([0038]) that undergoes hot isostatic pressing to form a hot isostatic pressed blank ([0040]-[0042]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). 
The dimensions of the hot isostatic pressed blank are those of the charging of the sheath of 1503 mm x 1003 mm x 101 mm. Applicant’s specification recites in [0021] that “When the Mo material has a polygonal shape, the diameter of an imaginary circle having a maximum area inside the polygonal shape is defined as the diameter of the Mo material.” The 1503 mm x 1003 mm x 101 mm shape of Wang ([0038]) is a rectangular prism with rectangular (i.e. polygonal) faces. The largest imaginary circle on a face with dimensions of 1503 mm x 101 mm has a diameter of 101 mm and a length of 1003 mm. The largest imaginary circle on a face with dimensions of 1003 mm x 101 mm has a diameter of 101 mm and a length of 1503 mm.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 103320756 machine translation) as applied to claim 1 above, and further in view of Yancao (CN 101259584 machine translation).
Regarding claim 3, Wang teaches Mo alloy ([0009]) of 99:1 to 40:60 of Mo to at least one metal element in the group Nb, Ta, W, Cr, Ti, Zr, Hf, V, and Co ([0011]), but is silent to the material containing 99.9% by mass or more of Mo.
Yancao teaches a high-density molybdenum material ([0002]) manufactured with molybdenum powder with a purity of greater than 3N ([0009], [0012], [0015]) of 99.95% ([0019], [0024], [0027], [0030]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in Wang to only use pure Mo powder with a purity of greater than 3N of 99.95% because Mo has good stability and corrosion resistance at room temperature and has excellent high-temperature strength and good electrical conductivity and thermal expansion properties so that it can be used as heat-resistant structural parts (Yancao [0004]), and the purity reduces internal defects (Yancao [0006], [0019]) where impurities introduce defects into pure Mo that decrease useful life of the material.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735